Title: From George Washington to Frederick Weissenfels, 10 January 1788
From: Washington, George
To: Weissenfels, Frederick



Sir,
Mount Vernon January 10th 1788

I have received your letter of the 10th of December in answer to that, as well as those which you wrote to me in June last, I am sorry to inform you that I cannot, with any propriety, make application to Congress had [I] the offices to bestow or any other

publick body in your behalf for an appointment; because it would be acting directly contrary to a resolution which I made, when I quitted the publick service, not to make application for, or interfere with appointments of any kind.
It is a matter of regret as well as surprize that you should apply to me in an affair of this nature in preferrence to those persons among whom you live and have been more immediately employ’d and who must, from their long acquaintance with you, have a much better knowledge of your merits and sufferings than I can be supposed to have. If you expect relief from the Cincinnati, it is to the State Society you must look for it, or apply to the General-meeting, when convened, for I cannot, as an individual, transact any business of this kind relating to the Society. I am Sir Yr Most Obed. Sert

G. Washington

